DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 10/08/2021 has been entered into this application. 

Response to Arguments

3.	Applicant's arguments filed on 10/08/2021 with respect to claims 1, 3-5 and 7-9 have been fully considered but they are persuasive.

Allowable Subject Matter

4.	Claims 1, 3-5 and 7-9 are allowed. 

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claims 1 and 5, the prior arts of record alone or in combination fails to teach or suggest the claimed “measuring hydrogen fluoride in a sample containing a corrosive gas and water with a Fourier transform infrared spectrophotometer, wherein
the Fourier transform infrared spectrophotometer comprises a detector having an InGaAs detection element and a single-path gas cell having an optical path length of 0.01 m to 2 m”, along with all other limitations of claims 1 and 5. 
7.	Atobe (US 2004/0184980 A1) teaches measuring hydrogen fluoride in a sample but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMIL AHMED/Primary Examiner, Art Unit 2886